[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFFS' REQUEST TO AMEND AND DEFENDANTS' OBJECTION THERETO
The plaintiffs have requested leave to file a second amended complaint. In the proposed complaint the plaintiffs have added a count alleging reckless disregard in violation of General Statutes Sec. 14-222. The amended complaint also would eliminate a claim of loss of consortium and claims for damages for mental pain and anxiety, but would add claims of damages for lost wages, lost earning capacity and impairment of life's activities.
The defendants have objected to the motion to amend based primarily on the running of the Statute of Limitations.
The court has compared the previous complaint and the proposed complaint and agrees with the plaintiffs that the second count allegation of recklessness is merely a separation of a recklessness claim asserted in the previous single count together with negligence claims. It is appropriate to separate these causes. P.B. 138.
The court also agrees with the plaintiffs that the case of Gurlacci v. Mayer, 218 Conn. 531, 546, (1991) can be read as allowing claims for damages to be added to a complaint after the Statute of Limitations would have expired for a new cause of action, on a relation back concept because: ". . . a change in, or addition to, a ground of negligence or an act of negligence arising out of the single group of facts which was originally claimed to have brought about the unlawful injury to the CT Page 5244 plaintiff does not change, the cause of action. . . . It is proper to amplify or expand what has already been alleged in support of a cause of action, provided the identity of the cause of action remains substantially the same, but where an entirely new and different factual situation is presented, a new and different cause of action is stated." (Internal citations and quotations marks omitted). Id., 546. The court overrules the objection to the amendment and allows the amendment.
On the other hand, because these added claims of damage arising out of the incident will probably give rise to the need for additional discovery, the request by the defendants for permission under Practice Book Sec. 223 to file additional requests for discovery and to take additional depositions addressed to these claims of damages is granted.
To facilitate that additional discovery the matter is continued on the Trial List for such time as is reasonably necessary to complete the discovery without undue delay.
The objection is overruled and permission to file the amended complaint is granted, subject to conditions concerning additional discovery.
Nigro, J.